Citation Nr: 9906781	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.  

2. Entitlement to service connection for a bilateral shoulder 
disorder.  

3. Entitlement to an increased rating for carpal tunnel 
syndrome, right hand, rated zero percent disabling for the 
period from October 1, 1992 to January 6,1993. 

4. Entitlement to an increased rating for carpal tunnel 
syndrome, left hand, rated zero percent disabling for the 
period from October 1, 1992 to January 6,1993.

5. Entitlement to an increased rating for carpal tunnel 
syndrome, right hand, rated 10 percent disabling, 
effective on January 7, 1993.  

6. Entitlement to an increased rating for carpal tunnel 
syndrome, left hand, rated 10 percent disabling, effective 
on January 7, 1993.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to September 
1992.  

Service connection and zero percent ratings for bilateral 
carpal tunnel syndrome were granted in an April 1993 rating 
action, effective at the veteran's date of retirement.  In a 
March 1994 rating action, a 10 percent rating was granted for 
carpal tunnel syndrome, right hand, effective in January 
1993.  A 10 percent rating was also granted for carpal tunnel 
syndrome, left, effective in January 1993.  A temporary 100 
percent rating for the carpal tunnel syndrome, left, was 
afforded based on convalescence, effective in June 1993, with 
the rating being reduced to zero percent effective in August 
1993.  See 38 C.F.R. § 4.30.  The Board notes that initial 
claim was also received on the date the 10 percent ratings 
were established, but it was specifically indicated in the 
March 1994 rating action that the effective date was based on 
the outpatient treatment the veteran received on that date.  

Subsequent to testimony at a formal hearing in April 1995, 
the evaluation for the carpal tunnel syndrome, left, was 
increased to 10 percent effective in August 1993.  

Accordingly, the Board must consider if a compensable rating 
was appropriate during the period from October 1992 to 
January 1993 for the bilateral carpal tunnel syndrome.  
Additionally, it must be determined if a rating in excess of 
10 percent for carpal tunnel syndrome of each hand is 
currently appropriate. 


FINDINGS OF FACT

1.  The veteran has not presented evidence of a right knee or 
bilateral shoulder disorder in service, nor has he presented 
medical evidence demonstrating a nexus between any post 
service right knee or bilateral shoulder disorder and the 
incidents of service.  

2.  During the period from October 1992, when the veteran 
retired from service, and January 1993, when the 10 percent 
rating for carpal tunnel syndrome, right, and carpal tunnel 
syndrome, left, was established, the disorder resulted in 
mild incomplete paralysis of the median nerve.  

3.  A review of the findings of examination and treatment 
subsequent to the veteran's retirement indicates that the 
carpal tunnel syndrome on the right or left does not result 
in more than mild incomplete paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for disorder 
of the right knee and the shoulders are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a separate 10 percent rating for carpal 
tunnel syndrome, right and carpal tunnel syndrome, left, 
during the period from October 1, 1992 to January 7, 1993, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (1993).  

3.  The criteria for separate ratings in excess of 10 percent 
for carpal tunnel syndrome, right or carpal tunnel syndrome, 
left, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a right knee disorder or bilateral 
shoulder bursitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

A review of the veteran's service medical records does not 
demonstrate any symptomatology, diagnosis or treatment for 
any form of right knee or bilateral shoulder disorder.  On 
periodic examination in August 1990, the upper and lower 
extremities were normal.  

On the initial VA compensation examination in January 1993, 
the veteran did not report any complaints consistent with a 
right knee disorder or bilateral shoulder condition.  

When the VA examined the veteran for compensation purposes in 
July 1994, he reported that he had developed right knee pain 
approximately eight months prior to examination, related to 
strenuous use.  The Board notes that this would have been 
approximately a year after the veteran's retirement from 
service.  He also reported a six year history of recurring 
bilateral shoulder pain, which he stated had been diagnosed 
by physicians as bursitis.  The disorder was currently 
quiescent, recurring only when he strenuously used his 
shoulders.  There has been, however, a sensation of crunching 
in both shoulders on occasion.  On examination, there was 
full range of motion of the right knee.  There was positive 
crepitus and tenderness of the lateral joint line.  Shoulders 
were normal on examination.  There was no pain on motion or 
tenderness.  Full range of motion was possible to all planes.  
X-ray films of the right knee did not demonstrate any bone or 
joint disease.  Manifestations of instability of the joint 
were not present.  Mineralization of the patella, femur, 
tibia and fibula were normal.  There were no signs of prior 
trauma to the right knee.  Films of the shoulders showed no 
disease or trauma.  The impression included recurring 
bursitis of the shoulders, with normal examination; and 
degenerative joint disease of the right knee.  
 
The veteran presented testimony at a formal hearing before a 
VA hearing officer in April 1995.  He stated that he injured 
his knee while repeatedly kneeling as he performed 
maintenance on aircraft.  However, he had not sought medical 
care during service.  (Transcript, hereinafter T-4)  He 
further stated that he had not received any treatment 
subsequent to service, nor was he taking any medication for 
the knee complaints.  (T-5).  He also stated that he injured 
his shoulders while performing maintenance in service, and 
was prescribed medication for these symptoms.  He was 
uncertain why these records were not in his service medical 
records.  (T-6).  

The VA examined the veteran for compensation purposes in 
November 1995, to determine the nature of a left knee 
disorder.  He attributed his knee problems to working on the 
flight line for 23 years.  He had no difficulty standing or 
walking for long periods or climbing stairs.  He stated he 
had not sought medical care.  On examination, he had a normal 
gait without an assistive device.  He moved normally about 
the examining room, mounted and dismounted the examining 
table, and was able to rise from the supine and sitting 
position.  He was able to squat normally and rise.  The 
impression was early mild degenerative joint disease, left 
knee.  No symptomatology specifically relating to the right 
knee was reported, but right knee pathology was not reported 
to cause an abnormal gait or difficulty mounting the 
examination table. 

A review of the evidence of record indicates that reports of 
post service treatment have demonstrated the presence of 
recurring bursitis of the shoulders, along with degenerative 
joint disease of the right knee.  However, for a claim to be 
well grounded, the veteran must further present evidence of 
the presence of the disorders in service, along with medical 
evidence to demonstrate a nexus between the post service 
disability and the incidents of service.  

A review of the reports of treatment during service 
demonstrates no symptomatology, diagnosis or treatment for 
any form of bilateral shoulder or right knee disorder.  The 
Board notes that under the provisions of 38 C.F.R. §§ 3.307 
and 3.309 (1998), it may be presumed that degenerative joint 
disease of the right knee was present in service if the 
disorder manifested to a compensable degree within the first 
year subsequent to service.  In the veteran's case, as he 
retired from service in September 1992, this would mean that 
he would have to produce such evidence by September1993.  In 
this regard, the Board notes that when the veteran was 
examined in January 1993, he made no reference to a right 
knee disorder, and no relevant symptomatology was reported.  
Hence, the Board finds that it may not be presumed that a 
degenerative joint disorder of the right knee was present.  

The Board further notes that the veteran must provide medical 
evidence demonstrating a nexus between current disabilities 
and the incidents of service.  A review of the reports of 
post service examinations does not display evidence 
supporting a nexus between the post service disorders and the 
incidents of service.  The reports of inservice 
symptomatology were only in the history section of the 
examinations, and not within the conclusions or diagnoses of 
the examiners.  Unenhanced history cannot serve as the basis 
of a well grounded claim.  LeShore v. Brown,  8 Vet. App. 206 
(1995)  Hence, the Board is limited to a consideration of the 
veteran's contentions that the current disabilities are the 
result of service.  As the veteran is not a medical 
professional, his contentions, unsupported by medical 
evidence, cannot render a claim well grounded.  See Grottveit 
and Espiritu, both supra.

In the absence of a well grounded claim, the veteran's claims 
for service connection for a right knee disorder or a 
bilateral shoulder disorder are not plausible.  To this 
extent, therefore, the veteran's claim must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  




II.  Entitlement to an increased rating for carpal tunnel 
syndrome

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

The Board must first consider if a compensable rating was 
warranted for the period from October 1992, upon the 
vetrean's retirement from service, to January 1993, when he 
received treatment for the carpal tunnel syndrome.  The Board 
notes that "staged ratings," that is, ratings for different 
periods, are permitted.  See Fenderson v. West, No. 96-947 
(U.S. Vet App. Jan 20, 1999).  The veteran submitted a 
request for a total rating based on convalescence in 
September 1993, within one year of notification of the non 
compensable ratings.  Based on this request, the evaluation 
for the bilateral carpal tunnel syndrome was increased to 10 
percent effective in January 1993.  The veteran subsequently 
submitted a statement in December 1994 which was accepted as 
a Notice of Disagreement (NOD) for the denial of a rating in 
excess of 10 percent for the right carpal tunnel syndrome and 
in excess of the zero percent rating for left carpal tunnel 
syndrome then in effect. 

Under the holding in Fenderson, the Board concludes that the 
statement submitted by the veteran in September 1993 may be 
considered an NOD for the zero percent ratings.  Moreover, 
the Board concludes that the January 1995 SOC which 
considered the ratings in excess of 10 percent for the carpal 
tunnel syndrome in the right hand and zero percent for carpal 
tunnel syndrome in the left hand is sufficient to allow 
consideration of the period from October 1992 to January 
1993.  

Accordingly, the Board finds that there are no procedural 
roadblocks to consideration of the period from October 1992, 
when the veteran retired, to January 1993, when the bilateral 
10 percent ratings were granted.  To make such a 
determination, the Board must consider all medical evidence 
available which could demonstrate the severity of the carpal 
tunnel syndrome during that period.  

In so doing, the Board must consider the evidence of the 
level of symptomatology during that period.  During the 
veteran's period of service, he was seen in May 1992, with 
complaints of diffuse bilateral hand tingling.  He stated 
that the symptomatology was worse when he was gripping.  Pain 
and aching was present up to the elbow area.  He stated that 
the symptoms had been present for five years, but had 
worsened lately.  Sensory and motor examination of the hands 
was normal.  The assessment was suspected bilateral carpal 
tunnel syndrome.  

He was afforded, in June 1992, a bilateral electromyogram 
(EMG) at a private facility.  The testing showed left severe 
denervation changes in the abductor pollicis brevis, and 
right marked changes in the abductor pollicis brevis.  This 
suggested carpal tunnel syndrome, worse on the left.  

Subsequent to service, the veteran was treated at a VA 
facility in January 1993.  At that time, the results of the 
EMG in service were reviewed.  The diagnostic impression was 
bilateral carpal tunnel syndrome, and the veteran was 
referred for consultation.  On consultation later that day, 
there was a positive testing, and the diagnosis was bilateral 
carpal tunnel syndrome, with ulnar nerve degeneration.  
Followup treatment was required.  

The RO utilized this treatment to serve as the effective date 
for the grant of a 10 percent rating for the carpal tunnel 
syndrome of both the left and right hands.  

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8515 (1993), a 10 percent rating is appropriate when the 
disability results in mild incomplete paralysis of the median 
nerve.  A review of the findings during service, particularly 
the findings on the EMG referenced in the January 1993 
treatment note, reflects symptomatology consistent with the 
criteria for the 10 percent rating.  Under such 
circumstances, and resolving all reasonable doubt in the 
veteran's favor, the Board concludes that 10 percent ratings 
for the period from October 1992, upon the veteran's 
retirement from service, and January 1993, when the 10 
percent rating was granted, are appropriate for the carpal 
tunnel syndrome of each hand.  

The Board must now consider if a rating in excess of 10 
percent is appropriate from the veteran's separation from 
service to the current date.  In so doing, the Board will 
consider the reports of treatment and VA compensation 
examinations.  The 10 percent rating, as noted, is 
appropriate when the carpal tunnel syndrome results in mild 
incomplete paralysis.  For a 30 percent rating to be 
warranted, it must be demonstrated that any incomplete 
paralysis is moderate in the major (left ) upper extremity.  
A 20 percent rating is appropriate when there is moderate 
incomplete paralysis in the minor (right) arm.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (1998).  

The Board notes that the VA examined the veteran for 
compensation purposes in January 1993.  At that time, he gave 
a history of bilateral carpal tunnel syndrome, with mild 
neuropathy at the elbows, bilaterally.  He retained full 
range of motion of the elbows and wrists.  Tinel's sign and 
Phalen's sign were questionably positive and the veteran 
complained of mild tingling over both hands diffusely.  There 
was no definite distribution.  The diagnoses included carpal 
tunnel syndrome and mild neuropathy, bilaterally, with 
positive Tinel's and Phelan's sign but without other 
abnormalities.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  In a March 1993 note, the treating 
physician indicated that the left hand was getting worse.  He 
was seen in the hand clinic in April 1993, at which time it 
was noted that the symptoms persisted.  In an April 1993 
nerve conduction velocity (NCV) study, the examiner concluded 
that there was evidence of far advanced bilateral carpal 
tunnel syndrome.  He strongly recommended surgical procedures 
as soon as possible, and that the veteran should wear wrist 
braces all the time to protect his nerves from further 
damage.  He underwent a left carpal tunnel release in June 
1993, and right carpal tunnel release in September 1993.  

The VA again examined the veteran in July 1994.  At that 
time, the history of bilateral carpal tunnel release was 
reported.  He indicated that the results were excellent, and 
that sensation had returned and his hands were strong again.  
There was minimal tenderness and pain on motion of the right 
wrist, but not the left.  There was a lack of sensation about 
the carpal tunnel syndrome surgery scars.  On examination, 
grip strength was remarkably strong in both hands.  It was 
noted that the veteran was left handed.  He could squeeze a 
blood pressure cuff to 300 milligrams of mercury on the left 
and 290 milligrams on the right.  There were well healed 
surgical scars on the lower aspect of both wrists, with 
esthesia about the scars.  Tinel's and Phalen's signs were 
negative.  There was slight tenderness of the volar aspect of 
the right wrist.  The impression included status post carpal 
tunnel syndrome, bilateral, with good result.  

The veteran presented testimony before an RO hearing officer 
in April 1995.  He stated he had a tingly feeling, and his 
little fingers went numb.  (T-2).  He stated that in his 
work, he was required to lift heavy objects, and had not had 
problems with his hands.  However, tingling and numbness was 
again reported.  (T-9)

The VA furnished the veteran with a peripheral nerve 
examination in June 1995.  At that time, he complained of 
tingling at the carpal tunnel release scars of both hands.  
There was no atrophy noted, and power was 5/5 for the 
abductor pollicis brevis, bilaterally.  There was no weakness 
for the first dorsal interosseous or abductor digiti minimi 
bilaterally.  There was decreased sensation to pinprick on 
both the palmar and dorsal aspect of the hands bilaterally.  
The impression was residuals, carpal tunnel syndrome, status 
post surgery; and numbness in the ulnar deviation of both 
sides, bilaterally, without motor impairment, suggestive of 
involvement of ulnar nerve involvement at the wrist.  

As noted, for a rating in excess of 10 percent to be 
warranted for the carpal tunnel syndrome in either arm, the 
incomplete paralysis must be moderate in degree in either 
wrist.  A review of the findings on examination and treatment 
do not demonstrate that the disorder is more than mild in 
either extremity, indicating that an increased rating is not 
appropriate.  

When the veteran was examined for compensation purposes in 
January 1993, he retained full range of motion of the wrists, 
and, while there was tingling over both hands, this symptom 
was described as mild.  While the veteran required surgical 
procedures in 1993 on both wrists, for what was described as 
far advanced carpal tunnel syndrome, the results of these 
procedures was described on a July 1994 examination as 
excellent.  At that time, it was reported that sensation had 
returned and his hands were strong again.  In fact, he could 
squeeze a blood pressure cuff to 300 milligrams of mercury on 
the left and 290 milligrams on the right.  Subsequent 
examination in June 1995 showed that no atrophy was present.  

Accordingly, while the Board notes that there is continuing 
symptomatology resultant from the carpal tunnel syndrome, it 
is apparent that the carpal tunnel releases performed in 1993 
have substantially decreased the symptomatology.  While it is 
possible that at some future date these procedures may not 
have the same ameliorative effect, the Board must, as the 
Court held in Francisco, place particular emphasis on the 
current findings.  In view of the fact that there is no 
atrophy, strength and power remain good, and any tenderness 
is minimal, the Board finds no basis by which to conclude 
that any resultant incomplete paralysis is more than mild in 
degree.  Under such circumstances, the Board finds no basis 
by which to conclude a rating in excess of 10 percent for 
carpal tunnel syndrome of either wrist is appropriate.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that these 
provisions do not support the grant of an increased rating 
for the disorder at question.  






ORDER

The veteran's claims for service connection for a right knee 
disorder and for a bilateral shoulder disorder are denied.

A separate 10 percent rating for carpal tunnel syndrome, left 
hand and right hand, for the period from October 1, 1992 to 
January 7, 1993, is granted, to the extent noted and subject 
to the provisions governing the payment of monetary benefits.

An increased rating in excess of 10 percent for carpal tunnel 
syndrome, right hand and left hand, effective January 7, 
1993, is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

